DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
The claims, remarks, and/or amendments filed on 09/07/2021 are acknowledged. Claims 1, 3, 5-6, 8-10, 12-13, 16-18, 21-24, and 28-31 are currently pending, claims 5-6, 8, 10, 12-18, 21-24, 28-31 have been withdrawn.

Response to arguments
Withdrawn Rejections
Receipt and consideration of Applicants' amended claim set and remarks filed on 09/07/2021 is acknowledged. Rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
New Grounds of Rejections
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over 
Andrianov, K.A., et al., (J. Polymer Sci., 1958) in view of Kushibiki, N., et al., U.S. Patent 5,596,060 or Shin, et al., U.S. Patent 8,512,870.
Andrianov teaches polymetalloxanes having the formula (R3SiO)3TiOTi(OSiR3)2OH and (R3SiO)3Ti-O-Ti(OSiR3)2-O-Ti(OSiR3)2-Ti(OSiR3)3 where R3 is either CH3 OR C2H6 and where the hydroxyl terminated version is the growing chain and the siloxane terminated version is an addition product in the growing polymers that are in the presence of further solvents. (See page 521, Titanosiloxanes and page 513 last paragraph.) The hydroxyl reads on R1 as a hydroxyl or (OR2) where R2 is hydrogen. When R3 in the art is CH3 this is a trimethylsiloxy group and C2H6 is triethylsiloxy group this reads on the claimed R1 compare instant claims 1, 3, and 9.
	Andrianov does not teach a molecular weight of 10,000 Da or more for the titanosiloxanes.
Kushibiki teaches controlling both the molecular weight and index of refraction of transparent polytitanosiloxanes by controlling the ratio of the titanium oxide and silioxane subunits to one another in a range from 100:1 to 1:100 being preferred. (See column 3, lines 1-18.) Kushibiki teaches creating specific examples of such polytitanosiloxanes with average molecular weights at 25,000; 45,000; and 20,000 g/mol. (See examples 1-3.) Kushibiki teaches that such polymers may be useful in optical devices such as anti-reflective films. (See column 5, lines 35-40.)
Shin teaches making transparent polytitanosiloxanes having a weight average molecular weight of 100-100,000 g/mol and controlling the ratios of the metal (titanium, etc.) units to siloxane units within the molar ratios of 0-1. (See column 8, lines 6-13.) Shin teaches that such compositions also have high refractive index and high 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to provide for a ratio of titano to siloxy subunits in the polytitanosiloxanes of Andrianov at a ratio of from 100:1 to 1:100 or 0-1 as taught by Kushibiki or Shin that would provide for high refractive index polytitanosiloxanes and molecular weights from 100-100,000 g/mol or 20-45,000 g/mol. One of ordinary skill in the art would have been motivated to make this modification in order to provide for higher molecular weight and higher refractive index polymers useful in devices such as anti-reflective coatings as taught by Kushibiki or Shin. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as all of the art is directed to forming polytitanosiloxanes and both Kushibiki or Shin teach that such molecular weights are readily obtains for polytitanosiloxane polymers and that by controlling the weight of the titano and siloxane subunits one can provide for polymers within this common art accepted molecular weight range that also provide for polymers having a high refractive index.

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE W RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LANCE W RIDER/Examiner, Art Unit 1618                                                                                                                                                                                                        


/JAKE M VU/Primary Examiner, Art Unit 1618